
	
		III
		111th CONGRESS
		2d Session
		S. RES. 297
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2009
			Mr. Webb (for himself
			 and Mr. Warner) submitted the following
			 resolution; which was referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			January 28, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		
			May 7, 2010
			Considered and agreed to
		
		RESOLUTION
		To recognize the Dyke Marsh Wildlife
		  Preserve as a unique and precious ecosystem.
	
	
		Whereas the Dyke Marsh Wildlife Preserve on the west bank
			 of the Potomac River just south of Alexandria in Fairfax County is one of the
			 largest remaining freshwater tidal marshes in the Greater Washington, DC,
			 area;
		Whereas Congress expressly designated the Dyke Marsh
			 ecosystem for protection in 1959, fifty years ago, under Public Law 86–41
			 so that fish and wildlife development and their preservation as wetland
			 wildlife habitat shall be paramount;
		Whereas the Honorable John D. Dingell of Michigan, the
			 late Honorable John P. Saylor of Pennsylvania, and the late Honorable Henry S.
			 Reuss of Wisconsin were instrumental in passing this legislation and in
			 preventing proposed development along the Potomac River, thereby protecting the
			 Dyke Marsh ecosystem from further dredging, filling, and other activities
			 incompatible with a preserve;
		Whereas Dyke Marsh is 5,000 to 7,000 years old and is a
			 unique natural treasure in the national capital region, with more than 6,500
			 species of plants, insects, fish, birds, reptiles and amphibians contained
			 within an approximately 485-acre parcel;
		Whereas the Dyke Marsh Wildlife Preserve is a significant
			 element in the historic character of the Mount Vernon Memorial Parkway;
		Whereas freshwater tidal marshes are rare, and the Dyke
			 Marsh Wildlife Preserve is one of the few climax, tidal, riverine,
			 narrow-leafed cattail wetlands in the United States National Park Service
			 system;
		Whereas wetlands provide ecological services such as flood
			 control, attenuation of tidal energy, water quality enhancement, wildlife
			 habitat, nursery and spawning grounds, and recreational and aesthetic
			 enjoyment;
		Whereas the Dyke Marsh Wildlife Preserve serves as an
			 outdoor laboratory for scientists, educators, students, naturalists, artists,
			 photographers, and others, attracting people of all ages; and
		Whereas the Friends of Dyke Marsh is a conservation
			 advocacy group created in 1975 and dedicated to the preservation and
			 restoration of this wetland habitat and its natural resources: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)recognizes the
			 Dyke Marsh Wildlife Preserve of Fairfax County, Virginia, as a unique and
			 precious ecosystem that serves as an invaluable natural resource both locally
			 and nationally;
			(2)recognizes and
			 expresses appreciation for Representative John Dingell’s, Representative John
			 Saylor’s, and Representative Henry Reuss’s leadership in preserving this
			 precious natural resource;
			(3)celebrates the
			 50th anniversary of the Federal legislation designating the Dyke Marsh Wildlife
			 Preserve as a protected wetland habitat;
			(4)expresses the need
			 to continue to conserve, protect and restore this fragile habitat, in which a
			 diverse array of plants, animals and other natural resources is threatened by
			 past dredging and filling, a gradual depletion in size, urban and suburban
			 development, river traffic, stormwater runoff, poaching, and non-native
			 invasive species; and
			(5)commends the
			 Friends of Dyke Marsh for its longstanding commitment to promoting conservation
			 and environmental awareness and stewardship, so that the Dyke Marsh Wildlife
			 Preserve may be enjoyed by generations for the next 50 years and into the
			 future.
			
